
	
		I
		111th CONGRESS
		1st Session
		H. R. 4310
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2009
			Mr. Kucinich (for
			 himself, Mr. Conyers,
			 Mr. Davis of Illinois,
			 Ms. Jackson-Lee of Texas, and
			 Ms. Watson) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to protect
		  children’s health by denying any deduction for advertising and marketing
		  directed at children to promote the consumption of food at fast food
		  restaurants or of food of poor nutritional quality.
	
	
		1.Denial of deduction for
			 advertising directed at children to promote the consumption of food at fast
			 food restaurants or of food of poor nutritional quality
			(a)In
			 generalPart IX of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 (relating to items not
			 deductible) is amended by adding at the end the following new section:
				
					280I.Denial of
				deduction for advertising directed at children to promote the consumption of
				food at fast food restaurants or of food of poor nutritional quality
						(a)In
				generalNo deduction shall be allowed under this chapter with
				respect to—
							(1)any advertisement primarily directed at
				children for purposes of promoting the consumption by children of food from any
				fast food restaurant or of any food of poor nutritional quality, and
							(2)any of the following which are incurred or
				provided primarily for purposes described in paragraph (1):
								(A)Travel expenses
				(including meals and lodging).
								(B)Goods or services of a type generally
				considered to constitute entertainment, amusement, or recreation or the use of
				a facility in connection with providing such goods and services.
								(C)Gifts.
								(D)Other promotion
				expenses.
								(b)Food of poor
				nutritional qualityFor
				purposes of this section, the term food of poor nutritional
				quality means food that is determined by the Secretary (in consultation
				with the Secretary of Health and Human Services and the Federal Trade
				Commission) to provide calories primarily through fats or added sugars and to
				have minimal amounts of vitamins and minerals.
						(c)RegulationsThe Secretary shall (in consultation with
				the Secretary of Health and Human Services and the Federal Trade Commission)
				prescribe such regulations as may be necessary to carry out the purposes of
				this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections for such part IX is amended by
			 adding at the end the following new item:
				
					Sec. 280I. Denial of deduction for
				advertising directed at children to promote the consumption of food at fast
				food restaurants or of food of poor nutritional quality..
				
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act in taxable years
			 ending after such date.
			
